Exhibit 10.1

 

IAC/INTERACTIVECORP

2018 STOCK AND ANNUAL INCENTIVE PLAN

 

SECTION 1.  PURPOSE; DEFINITIONS

 

The purposes of this Plan are to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a stock and incentive plan providing incentives directly linked to stockholder
value. Certain terms used herein have definitions given to them in the first
place in which they are used. In addition, for purposes of this Plan, the
following terms are defined as set forth below:

 

(a)                                 “Affiliate” means a corporation or other
entity controlled by, controlling or under common control with, the Company.

 

(b)                                 “Affiliated Persons” means, with respect to
any specified Person, (i) such specified Person’s parents, spouse, siblings,
descendants, step children, step grandchildren, nieces and nephews and their
respective spouses, (ii) the estate, legatees and devisees of such specified
Person and each of the Persons referred to in clause (i), and (iii) any company,
partnership, trust or other entity or investment vehicle controlled by any of
the Persons referred to in clause (i) or (ii) or the holdings of which are for
the primary benefit of any of such Persons.

 

(c)                                  “Applicable Exchange” means the NASDAQ or
such other securities exchange as may at the applicable time be the principal
market for the Common Stock.

 

(d)                                 “Award” means an Option, Stock Appreciation
Right, Restricted Stock, Restricted Stock Unit, other stock-based award or
Cash-Based Award granted pursuant to the terms of this Plan.

 

(e)                                  “Award Agreement” means a written or
electronic document or agreement setting forth the terms and conditions of a
specific Award.

 

(f)                                   “Board” means the Board of Directors of
the Company.

 

(g)                                  “Cash-Based Award” means an Award
denominated in a dollar amount.

 

(h)                                 “Cause” means, unless otherwise provided in
an Award Agreement, (i) “Cause” as defined in any Individual Agreement to which
the applicable Participant is a party, or (ii) if there is no such Individual
Agreement or if it does not define Cause: (A) the willful or gross neglect by a
Participant of his employment duties; (B) the plea of guilty or nolo contendere
to, or conviction for, the commission of a felony offense by a Participant;
(C) a material breach by a Participant of a fiduciary duty owed to the Company
or any of its subsidiaries; (D) a material breach by a Participant of any
nondisclosure, non-solicitation or non-competition obligation owed to the
Company or any of its Affiliates; or (E) before a Change in Control, such other
events as shall be determined by the Committee and set forth in a Participant’s
Award Agreement. Notwithstanding the general rule of Section 2(c), following a
Change in Control, any determination by the Committee as to whether “Cause”
exists shall be subject to de novo review.

 

(i)                                     “Change in Control” has the meaning set
forth in Section 10(a).

 

(j)                                    “Code” means the Internal Revenue Code of
1986, as amended from time to time, and any successor thereto, the Treasury
Regulations thereunder and other relevant interpretive guidance issued by the
Internal Revenue Service or the Treasury Department. Reference to any specific
section of the Code shall be deemed to include such regulations and guidance, as
well as any successor provision of the Code.

 

(k)                                 “Commission” means the Securities and
Exchange Commission or any successor agency.

 

(l)                                     “Committee” has the meaning set forth in
Section 2(a).

 

(m)                             “Common Stock” means common stock, par value
$0.001 per share, of the Company.

 

(n)                                 “Company” means IAC/InterActiveCorp, a
Delaware corporation, or its successor.

 

1

--------------------------------------------------------------------------------


 

(o)                                 “Disability” means (i) “Disability” as
defined in any Individual Agreement to which the Participant is a party, or
(ii) if there is no such Individual Agreement or it does not define
“Disability,” (A) permanent and total disability as determined under the
Company’s long-term disability plan applicable to the Participant, or (B) if
there is no such plan applicable to the Participant or the Committee determines
otherwise in an applicable Award Agreement, “Disability” as determined by the
Committee. Notwithstanding the above, with respect to an Incentive Stock Option,
Disability shall mean Permanent and Total Disability as defined in
Section 22(e)(3) of the Code and, with respect to all Awards, to the extent
required by Section 409A of the Code, Disability shall mean “disability” within
the meaning of Section 409A of the Code.

 

(p)                                 “Disaffiliation” means a Subsidiary’s or
Affiliate’s ceasing to be a Subsidiary or Affiliate for any reason (including,
without limitation, as a result of a public offering, or a spinoff or sale by
the Company, of the stock of the Subsidiary or Affiliate) or a sale of a
division of the Company and its Affiliates.

 

(q)                                 “Eligible Individuals” means directors,
officers, employees and consultants of the Company or any of its Subsidiaries or
Affiliates, and prospective directors, officers, employees and consultants who
have accepted offers of employment or consultancy from the Company or its
Subsidiaries or Affiliates.

 

(r)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, and any successor thereto.

 

(s)                                   “Fair Market Value” means, unless
otherwise determined by the Committee, the closing price of a share of Common
Stock on the Applicable Exchange on the date of measurement, or if Shares were
not traded on the Applicable Exchange on such measurement date, then on the next
preceding date on which Shares were traded, all as reported by such source as
the Committee may select. If the Common Stock is not listed on a national
securities exchange, Fair Market Value shall be determined by the Committee in
its good faith discretion, provided that such determination shall be made in a
manner consistent with any applicable requirements of Section 409A of the Code.

 

(t)                                    “Free-Standing SAR” has the meaning set
forth in Section 5(b).

 

(u)                                 “Grant Date” means (i) the date on which the
Committee by resolution selects an Eligible Individual to receive a grant of an
Award and determines the number of Shares to be subject to such Award or the
formula for earning a number of shares or cash amount, or (ii) such later date
as the Committee shall provide in such resolution.

 

(v)                                 “Incentive Stock Option” means any Option
that is designated in the applicable Award Agreement as an “incentive stock
option” within the meaning of Section 422 of the Code, and that in fact so
qualifies.

 

(w)                               “Individual Agreement” means an employment,
consulting or similar agreement between a Participant and the Company or one of
its Subsidiaries or Affiliates.

 

(x)                                 “NASDAQ” means the National Association of
Securities Dealers Inc. Automated Quotation System.

 

(y)                                 “Nonqualified Option” means any Option that
is not an Incentive Stock Option.

 

(z)                                  “Option” means an Award described under
Section 5.

 

(aa)                          “Participant” means an Eligible Individual to whom
an Award is or has been granted.

 

(bb)                          “Permitted Holders” means any one or more of
(i) Barry Diller, (ii) each of the respective Affiliated Persons of Barry Diller
and (iii) any Person a majority of the aggregate voting power of all the
outstanding classes or series of the equity securities of which are beneficially
owned by any one or more of the Persons referred to in clauses (i) or (ii).

 

(cc)                            “Performance Goals” means the performance goals
established by the Committee in connection with the grant of an Award.

 

2

--------------------------------------------------------------------------------


 

(dd)                          “Person” means any individual, corporation,
partnership, limited liability company, joint venture, incorporated or
unincorporated association, joint-stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof or
other entity of any kind.

 

(ee)                            “Plan” means this IAC/InterActiveCorp 2018 Stock
and Annual Incentive Plan, as set forth herein and as hereafter amended from
time to time.

 

(ff)                              “Restricted Stock” means an Award described
under Section 6.

 

(gg)                            “Restricted Stock Units” means an Award
described under Section 7.

 

(hh)                          “Retirement” means retirement from active
employment with the Company, a Subsidiary or Affiliate at or after the
Participant’s attainment of age 65.

 

(ii)                                  “RS Restriction Period” has the meaning
set forth in Section 6(b)(ii).

 

(jj)                                “RSU Restriction Period” has the meaning set
forth in Section 7(b)(ii).

 

(kk)                          “Share” means a share of Common Stock.

 

(ll)                                  “Stock Appreciation Right” has the meaning
set forth in Section 5(b).

 

(mm)                  “Subsidiary” means any corporation, partnership, joint
venture, limited liability company or other entity during any period in which at
least a 50% voting or profits interest is owned, directly or indirectly, by the
Company or any successor to the Company.

 

(nn)                          “Tandem SAR” has the meaning set forth in
Section 5(b).

 

(oo)                          “Term” means the maximum period during which an
Option or Stock Appreciation Right may remain outstanding, subject to earlier
termination upon Termination of Employment or otherwise, as specified in the
applicable Award Agreement.

 

(pp)                          “Termination of Employment” means the termination
of the applicable Participant’s employment with, or performance of services for,
the Company and any of its Subsidiaries or Affiliates. Unless otherwise
determined by the Committee, if a Participant’s employment with, or membership
on a board of directors of, the Company and its Affiliates terminates but such
Participant continues to provide services to the Company and its Affiliates in a
non-employee director capacity or as an employee, as applicable, such change in
status shall not be deemed a Termination of Employment. A Participant employed
by, or performing services for, a Subsidiary or an Affiliate or a division of
the Company and its Affiliates shall be deemed to incur a Termination of
Employment if, as a result of a Disaffiliation, such Subsidiary, Affiliate, or
division ceases to be a Subsidiary, Affiliate or division, as the case may be,
and the Participant does not immediately thereafter become an employee of (or
service provider for), or member of the board of directors of, the Company or
another Subsidiary or Affiliate. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and its
Subsidiaries and Affiliates shall not be considered Terminations of Employment.
Notwithstanding the foregoing, with respect to any Award that constitutes
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, “Termination of Employment” shall mean a “separation from service” as
defined under Section 409A of the Code.

 

SECTION 2.  ADMINISTRATION

 

(a)                                 Committee. The Plan shall be administered by
the Compensation and Human Resources Committee of the Board or such other
committee of the Board as the Board may from time to time designate (the
“Committee”), which committee shall be composed of not less than two directors,
and shall be appointed by and serve at the pleasure of the Board. The Committee
shall, subject to Section 11, have plenary authority to grant Awards pursuant to
the terms of the Plan to Eligible Individuals. Among other things, the Committee
shall have the authority, subject to the terms of the Plan:

 

(i)                                     to select the Eligible Individuals to
whom Awards may from time to time be granted;

 

(ii)                                  to determine whether and to what extent
Incentive Stock Options, Nonqualified Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, other stock-based awards, Cash-Based
Awards or any combination thereof, are to be granted hereunder;

 

3

--------------------------------------------------------------------------------


 

(iii)                               to determine the number of Shares to be
covered by each Award granted hereunder or the amount of any Cash-Based Award;

 

(iv)                              to determine the terms and conditions of each
Award granted hereunder, based on such factors as the Committee shall determine;

 

(v)                                 subject to Section 12, to modify, amend or
adjust the terms and conditions of any Award, at any time or from time to time;

 

(vi)                              to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan as it shall from time to time
deem advisable;

 

(vii)                           to accelerate the vesting or lapse of
restrictions of any outstanding Award, based in each case on such considerations
as the Committee in its sole discretion determines;

 

(viii)                        to interpret the terms and provisions of the Plan
and any Award issued under the Plan (and any agreement relating thereto);

 

(ix)                              to establish any “blackout” period that the
Committee in its sole discretion deems necessary or advisable;

 

(x)                                 to decide all other matters that must be
determined in connection with an Award; and

 

(xi)                              to otherwise administer the Plan.

 

(b)                                 Procedures. (i) The Committee may act only
by a majority of its members then in office, except that the Committee may,
except to the extent prohibited by applicable law or the listing standards of
the Applicable Exchange and subject to Section 11, allocate all or any portion
of its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it.

 

(ii)                                  Any authority granted to the Committee may
also be exercised by the full Board. To the extent that any permitted action
taken by the Board conflicts with action taken by the Committee, the Board
action shall control.

 

(c)                                  Discretion of Committee. Subject to
Section 1(h), any determination made by the Committee or by an appropriately
delegated officer pursuant to delegated authority under the provisions of the
Plan with respect to any Award shall be made in the sole discretion of the
Committee or such delegate at the time of the grant of the Award or, unless in
contravention of any express term of the Plan, at any time thereafter. All
decisions made by the Committee or any appropriately delegated officer pursuant
to the provisions of the Plan shall be final and binding on all persons,
including the Company, Participants, and Eligible Individuals.

 

(d)                                 Award Agreements. The terms and conditions
of each Award (other than any Cash-Based Award), as determined by the Committee,
shall be set forth in an Award Agreement, which shall be delivered to the
Participant receiving such Award upon, or as promptly as is reasonably
practicable following, the grant of such Award. The effectiveness of an Award
shall not be subject to the Award Agreement’s being signed by the Company and/or
the Participant receiving the Award unless specifically so provided in the Award
Agreement. Award Agreements may be amended only in accordance with Section 12
hereof.

 

SECTION 3.  COMMON STOCK SUBJECT TO PLAN

 

(a)                                 Plan Maximums. The maximum number of Shares
that may be delivered pursuant to Awards under the Plan shall be 10,000,000. The
maximum number of Shares that may be granted pursuant to Options intended to be
Incentive Stock Options shall be 10,000,000 Shares. Shares subject to an Award
under the Plan may be authorized and unissued Shares or may be treasury Shares.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Individual Limits. During a calendar year,
no single Participant (excluding non-employee directors of the Company) may be
granted:

 

(i)                                     Options or Stock Appreciation Rights
covering in excess of 3,000,000 Shares in the aggregate; or

 

(ii)                                  Qualified Performance-Based Awards (other
than Options or Stock Appreciation Rights) covering in excess of 2,000,000
Shares in the aggregate.

 

(c)  Rules for Calculating Shares Delivered.

 

(i)                                     To the extent that any Award is
forfeited, terminates, expires or lapses without being exercised, or any Award
is settled for cash, the Shares subject to such Award not delivered as a result
thereof shall again be available for Awards under the Plan.

 

(ii)                                  If the exercise price of any Option and/or
the tax withholding obligations relating to any Award are satisfied by
delivering Shares to the Company (by either actual delivery or by attestation),
only the number of Shares issued net of the Shares delivered or attested to
shall be deemed delivered for purposes of the limits set forth in Section 3(a).

 

(iii)                               To the extent any Shares subject to an Award
are withheld to satisfy the exercise price (in the case of an Option) and/or the
tax withholding obligations relating to such Award, such Shares shall not be
deemed to have been delivered for purposes of the limits set forth in
Section 3(a).

 

(d)  Adjustment Provisions.

 

(i)                                     In the event of a merger, consolidation,
acquisition of property or shares, stock rights offering, liquidation,
Disaffiliation (other than a spinoff), or similar event affecting the Company or
any of its Subsidiaries (each, a “Corporate Transaction”), the Committee or the
Board may in its discretion make such substitutions or adjustments as it deems
appropriate and equitable to (A) the aggregate number and kind of Shares or
other securities reserved for issuance and delivery under the Plan, (B) the
various maximum limitations set forth in Sections 3(a) and 3(b) upon certain
types of Awards and upon the grants to individuals of certain types of Awards,
(C) the number and kind of Shares or other securities subject to outstanding
Awards; and (D) the exercise price of outstanding Options and Stock Appreciation
Rights.

 

(ii)                                  In the event of a stock dividend, stock
split, reverse stock split, separation, spinoff, reorganization, extraordinary
dividend of cash or other property, share combination, or recapitalization or
similar event affecting the capital structure of the Company (each, a “Share
Change”), the Committee or the Board shall make such substitutions or
adjustments as it deems appropriate and equitable to (A) the aggregate number
and kind of Shares or other securities reserved for issuance and delivery under
the Plan, (B) the various maximum limitations set forth in Sections 3(a) and
3(b) upon certain types of Awards and upon the grants to individuals of certain
types of Awards, (C) the number and kind of Shares or other securities subject
to outstanding Awards; and (D) the exercise price of outstanding Options and
Stock Appreciation Rights.

 

(iii)                               In the case of Corporate Transactions, the
adjustments contemplated by clause (i) of this paragraph (d) may include,
without limitation, (A) the cancellation of outstanding Awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such Awards, as determined by the Committee or the Board
in its sole discretion (it being understood that in the case of a Corporate
Transaction with respect to which holders of Common Stock receive consideration
other than publicly traded equity securities of the ultimate surviving entity,
any such determination by the Committee that the value of an Option or Stock
Appreciation Right shall for this purpose be deemed to equal the excess, if any,
of the value of the consideration being paid for each Share pursuant to such
Corporate Transaction over the exercise price of such Option or Stock
Appreciation Right shall conclusively be deemed valid); (B) the substitution of
other property (including, without limitation, cash or other securities of the
Company and securities of entities other than the Company) for the Shares
subject to outstanding Awards; and (C) in connection with any Disaffiliation,
arranging for the assumption of Awards, or replacement of Awards with new awards
based on other property or other securities (including, without limitation,
other securities of the Company and securities of entities other than the
Company), by the affected Subsidiary, Affiliate, or division or by the entity
that controls such Subsidiary, Affiliate, or division following such
Disaffiliation (as well as any corresponding adjustments to Awards that remain
based upon Company securities). The Committee may adjust the Performance Goals
applicable to any Awards to reflect any Share Change

 

5

--------------------------------------------------------------------------------


 

and any Corporate Transaction and any unusual or non-recurring events and other
extraordinary items, impact of charges for restructurings, discontinued
operations, and the cumulative effects of accounting or tax changes, each as
defined by generally accepted accounting principles or as identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis or the Company’s other filings with the Commission. Any
adjustments made pursuant to this Section 3(d) to Awards that are considered
“deferred compensation” within the meaning of Section 409A of the Code shall be
made in compliance with the requirements of Section 409A of the Code. Any
adjustments made pursuant to this Section 3(d) to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such a manner as to ensure that after such adjustment, the Awards either
(A) continue not to be subject to Section 409A of the Code or (B) comply with
the requirements of Section 409A of the Code.

 

(iv)                              Any adjustment under this Section 3(d) need
not be the same for all Participants.

 

SECTION 4.  ELIGIBILITY

 

Awards may be granted under the Plan to Eligible Individuals; provided, however,
that Incentive Stock Options may be granted only to employees of the Company and
its subsidiaries or parent corporation (within the meaning of Section 424(f) of
the Code).

 

SECTION 5.  OPTIONS AND STOCK APPRECIATION RIGHTS

 

(a)                                 Types of Options. Options may be of two
types: Incentive Stock Options and Nonqualified Options. The Award Agreement for
an Option shall indicate whether the Option is intended to be an Incentive Stock
Option or a Nonqualified Option.

 

(b)                                 Types and Nature of Stock Appreciation
Rights. Stock Appreciation Rights may be “Tandem SARs,” which are granted in
conjunction with an Option, or “Free-Standing SARs,” which are not granted in
conjunction with an Option. Upon the exercise of a Stock Appreciation Right, the
Participant shall be entitled to receive an amount in cash, Shares, or both, in
value equal to the product of (i) the excess of the Fair Market Value of one
Share over the exercise price of the applicable Stock Appreciation Right,
multiplied by (ii) the number of Shares in respect of which the Stock
Appreciation Right has been exercised. The applicable Award Agreement shall
specify whether such payment is to be made in cash or Common Stock or both, or
shall reserve to the Committee or the Participant the right to make that
determination prior to or upon the exercise of the Stock Appreciation Right.

 

(c)                                  Tandem SARs. A Tandem SAR may be granted at
the Grant Date of the related Option. A Tandem SAR shall be exercisable only at
such time or times and to the extent that the related Option is exercisable in
accordance with the provisions of this Section 5, and shall have the same
exercise price as the related Option. A Tandem SAR shall terminate or be
forfeited upon the exercise or forfeiture of the related Option, and the related
Option shall terminate or be forfeited upon the exercise or forfeiture of the
Tandem SAR.

 

(d)                                 Exercise Price. The exercise price per Share
subject to an Option or Stock Appreciation Right shall be determined by the
Committee and set forth in the applicable Award Agreement, and shall not be less
than the Fair Market Value of a share of the Common Stock on the applicable
Grant Date. In no event may any Option or Stock Appreciation Right granted under
this Plan be amended, other than pursuant to Section 3(d), to decrease the
exercise price thereof, be cancelled in exchange for cash or other Awards or in
conjunction with the grant of any new Option or Stock Appreciation Right with a
lower exercise price or otherwise be subject to any action that would be treated
under the Applicable Exchange listing standards or for accounting purposes, as a
“repricing” of such Option or Stock Appreciation Right, unless such amendment,
cancellation, or action is approved by the Company’s stockholders.

 

(e)                                  Term. The Term of each Option and each
Stock Appreciation Right shall be fixed by the Committee, but shall not exceed
ten years from the Grant Date.

 

(f)                                   Vesting and Exercisability. Except as
otherwise provided herein, Options and Stock Appreciation Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. If the Committee provides that any Option
or Stock Appreciation Right will become exercisable only in installments, the
Committee may at any time waive such installment exercise provisions, in whole
or in part, based on such factors as the Committee may determine. In addition,
the Committee may at any time accelerate the exercisability of any Option or
Stock Appreciation Right.

 

6

--------------------------------------------------------------------------------


 

(g)                                  Method of Exercise. Subject to the
provisions of this Section 5, Options and Stock Appreciation Rights may be
exercised, in whole or in part, at any time during the applicable Term by giving
written notice of exercise to the Company or through the procedures established
with the Company’s appointed third-party Plan administrator specifying the
number of Shares as to which the Option or Stock Appreciation Right is being
exercised; provided, however, that, unless otherwise permitted by the Committee,
any such exercise must be with respect to a portion of the applicable Option or
Stock Appreciation Right relating to no less than the lesser of the number of
Shares then subject to such Option or Stock Appreciation Right or 100 Shares. In
the case of the exercise of an Option, such notice shall be accompanied by
payment in full of the aggregate purchase price (which shall equal the product
of such number of Shares subject to such Option multiplied by the applicable per
Share exercise price) by certified or bank check or such other instrument as the
Company may accept. If approved by the Committee, payment, in full or in part,
may also be made as follows:

 

(i)                                     Payment may be made in the form of
unrestricted Shares already owned by Participant (by delivery of such Shares or
by attestation) of the same class as the Common Stock subject to the Option
(based on the Fair Market Value of the Common Stock on the date the Option is
exercised); provided, however, that, in the case of an Incentive Stock Option,
the right to make a payment in the form of already owned Shares of the same
class as the Common Stock subject to the Option may be authorized only at the
time the Option is granted.

 

(ii)                                  To the extent permitted by applicable law,
payment may be made by delivering a properly executed exercise notice to the
Company, together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale proceeds necessary to pay the
purchase price, and, if requested, the amount of any federal, state, local or
foreign withholding taxes. To facilitate the foregoing, the Company may, to the
extent permitted by applicable law, enter into agreements for coordinated
procedures with one or more brokerage firms. To the extent permitted by
applicable law, the Committee may also provide for Company loans to be made for
purposes of the exercise of Options.

 

(iii)                               Payment may be made by instructing the
Company to withhold a number of Shares having a Fair Market Value (based on the
Fair Market Value of the Common Stock on the date the applicable Option is
exercised) equal to the product of (A) the exercise price per Share multiplied
by (B) the number of Shares in respect of which the Option shall have been
exercised.

 

(h)                                 Delivery; Rights of Stockholders. No Shares
shall be delivered pursuant to the exercise of an Option until the exercise
price therefor has been fully paid and applicable taxes have been withheld. The
applicable Participant shall have all of the rights of a stockholder of the
Company holding the class or series of Common Stock that is subject to the
Option or Stock Appreciation Right (including, if applicable, the right to vote
the applicable Shares and the right to receive dividends), when the Participant
(i) has given written notice of exercise, (ii) if requested, has given the
representation described in Section 14(a), and (iii) in the case of an Option,
has paid in full for such Shares.

 

(i)                                     Terminations of Employment. Subject to
Section 10(b), a Participant’s Options and Stock Appreciation Rights shall be
forfeited upon such Participant’s Termination of Employment, except as set forth
below:

 

(i)                                     Upon a Participant’s Termination of
Employment by reason of death, any Option or Stock Appreciation Right held by
the Participant that was exercisable immediately before the Termination of
Employment may be exercised at any time until the earlier of (A) the first
anniversary of the date of such death and (B) the expiration of the Term
thereof;

 

(ii)                                  Upon a Participant’s Termination of
Employment by reason of Disability or Retirement, any Option or Stock
Appreciation Right held by the Participant that was exercisable immediately
before the Termination of Employment may be exercised at any time until the
earlier of (A) the first anniversary of such Termination of Employment and
(B) the expiration of the Term thereof;

 

(iii)                               Upon a Participant’s Termination of
Employment for Cause, any Option or Stock Appreciation Right held by the
Participant shall be forfeited, effective as of such Termination of Employment;

 

(iv)                              Upon a Participant’s Termination of Employment
for any reason other than death, Disability, Retirement or for Cause, any Option
or Stock Appreciation Right held by the Participant that was exercisable
immediately before the Termination of Employment may be exercised at any time
until the earlier of (A) the 90th day following such Termination of Employment
and (B) expiration of the Term thereof; and

 

7

--------------------------------------------------------------------------------


 

(v)                                 Notwithstanding the above provisions of this
Section 5(i), if a Participant dies after such Participant’s Termination of
Employment but while any Option or Stock Appreciation Right remains exercisable
as set forth above, such Option or Stock Appreciation Right may be exercised at
any time until the later of (A) the earlier of (1) the first anniversary of the
date of such death and (2) expiration of the Term thereof and (B) the last date
on which such Option or Stock Appreciation Right would have been exercisable,
absent this Section 5(i)(v).

 

Notwithstanding the foregoing, the Committee shall have the power, in its
discretion, to apply different rules concerning the consequences of a
Termination of Employment; provided, however, that if such rules are less
favorable to the Participant than those set forth above, such rules are set
forth in the applicable Award Agreement. If an Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, such Option will thereafter be treated as a
Nonqualified Option.

 

(j)                                    Nontransferability of Options and Stock
Appreciation Rights. No Option or Stock Appreciation Right shall be transferable
by a Participant other than (i) by will or by the laws of descent and
distribution, or (ii) in the case of a Nonqualified Option or Stock Appreciation
Right, pursuant to a qualified domestic relations order or as otherwise
expressly permitted by the Committee including, if so permitted, pursuant to a
transfer to the Participant’s family members or to a charitable organization,
whether directly or indirectly or by means of a trust or partnership or
otherwise. For purposes of this Plan, unless otherwise determined by the
Committee, “family member” shall have the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
and any successor thereto. A Tandem SAR shall be transferable only with the
related Option as permitted by the preceding sentence. Any Option or Stock
Appreciation Right shall be exercisable, subject to the terms of this Plan, only
by the applicable Participant, the guardian or legal representative of such
Participant, or any person to whom such Option or Stock Appreciation Right is
permissibly transferred pursuant to this Section 5(j), it being understood that
the term “Participant” includes such guardian, legal representative and other
transferee; provided, however, that the term “Termination of Employment” shall
continue to refer to the Termination of Employment of the original Participant.

 

SECTION 6.  RESTRICTED STOCK

 

(a)                                 Nature of Awards and Certificates. Shares of
Restricted Stock are actual Shares issued to a Participant, and shall be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of one or more stock certificates. Any
certificate issued in respect of Shares of Restricted Stock shall be registered
in the name of the applicable Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
IAC/InterActiveCorp 2018 Stock and Annual Incentive Plan and an Award Agreement.
Copies of such Plan and Agreement are on file at the offices of
IAC/InterActiveCorp.”

 

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

 

(b)                                 Terms and Conditions. Shares of Restricted
Stock shall be subject to the following terms and conditions:

 

(i)                                     The Committee shall, prior to or at the
time of grant, condition the vesting or transferability of an Award of
Restricted Stock upon the continued service of the applicable Participant or the
attainment of Performance Goals, or the attainment of Performance Goals and the
continued service of the applicable Participant. The conditions for grant,
vesting, or transferability and the other provisions of Restricted Stock Awards
(including without limitation any Performance Goals) need not be the same with
respect to each Participant.

 

(ii)                                  Subject to the provisions of the Plan and
the applicable Award Agreement, so long as a Restricted Stock Award remains
subject to the satisfaction of vesting conditions (the “RS Restriction Period”),
the Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Shares of Restricted Stock.

 

(iii)                               Except as provided in this Section 6 and in
the applicable Award Agreement, the applicable Participant shall have, with
respect to the Shares of Restricted Stock, all of the rights of a stockholder of
the Company holding the class or series of Common Stock that is the subject of
the Restricted Stock, including, if applicable, the right to vote the Shares and
the right to receive any cash dividends. If so determined by the Committee in
the applicable Award Agreement and subject to Section 14(e), (A) cash dividends
on the class or

 

8

--------------------------------------------------------------------------------


 

series of Common Stock that is the subject of the Restricted Stock Award shall
be automatically reinvested in additional Restricted Stock, held subject to the
vesting of the underlying Restricted Stock, and (B) subject to any adjustment
pursuant to Section 3(d), dividends payable in Common Stock shall be paid in the
form of Restricted Stock of the same class as the Common Stock with which such
dividend was paid, held subject to the vesting of the underlying Restricted
Stock.

 

(iv)                              Except as otherwise set forth in the
applicable Award Agreement and subject to Section 10(b), upon a Participant’s
Termination of Employment for any reason during the RS Restriction Period or
before the applicable Performance Goals are satisfied, all Shares of Restricted
Stock still subject to restriction shall be forfeited by such Participant;
provided, however, that the Committee shall have the discretion to waive, in
whole or in part, any or all remaining restrictions with respect to any or all
of such Participant’s Shares of Restricted Stock.

 

(v)                                 If and when any applicable Performance Goals
are satisfied and the RS Restriction Period expires without a prior forfeiture
of the Shares of Restricted Stock for which legended certificates have been
issued, unlegended certificates for such Shares shall be delivered to the
Participant upon surrender of the legended certificates.

 

SECTION 7.  RESTRICTED STOCK UNITS

 

(a)                                 Nature of Awards. Restricted Stock Units are
Awards denominated in Shares that will be settled, subject to the terms and
conditions of the Restricted Stock Units, in an amount in cash, Shares or both,
based upon the Fair Market Value of a specified number of Shares.

 

(b)                                 Terms and Conditions. Restricted Stock Units
shall be subject to the following terms and conditions:

 

(i)                                     The Committee shall, prior to or at the
time of grant, condition the grant, vesting, or transferability of Restricted
Stock Units upon the continued service of the applicable Participant or the
attainment of Performance Goals, or the attainment of Performance Goals and the
continued service of the applicable Participant. The conditions for grant,
vesting or transferability and the other provisions of Restricted Stock Units
(including without limitation any Performance Goals) need not be the same with
respect to each Participant.

 

(ii)                                  Subject to the provisions of the Plan and
the applicable Award Agreement, so long as an Award of Restricted Stock Units
remains subject to the satisfaction of vesting conditions (the “RSU Restriction
Period”), the Participant shall not be permitted to sell, assign, transfer,
pledge or otherwise encumber Restricted Stock Units.

 

(iii)                               The Award Agreement for Restricted Stock
Units shall specify whether, to what extent and on what terms and conditions the
applicable Participant shall be entitled to receive current or delayed payments
of cash, Common Stock or other property corresponding to the dividends payable
on the Common Stock (subject to Section 14(e) below).

 

(iv)                              Except as otherwise set forth in the
applicable Award Agreement, and subject to Section 10(b), upon a Participant’s
Termination of Employment for any reason during the RSU Restriction Period or
before the applicable Performance Goals are satisfied, all Restricted Stock
Units still subject to restriction shall be forfeited by such Participant;
provided, however, that the Committee shall have the discretion to waive, in
whole or in part, any or all remaining restrictions with respect to any or all
of such Participant’s Restricted Stock Units.

 

(v)                                 Except to the extent otherwise provided in
the applicable Award Agreement, an award of Restricted Stock Units shall be
settled as and when the Restricted Stock Units vest (but in no event later than
March 15 of the calendar year following the end of the calendar year in which
the Restricted Stock Units vest).

 

SECTION 8.  OTHER STOCK-BASED AWARDS

 

Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon or settled in, Common Stock,
including (without limitation), unrestricted stock, performance units, dividend
equivalents, and convertible debentures, may be granted under the Plan.

 

9

--------------------------------------------------------------------------------


 

SECTION 9.  CASH-BASED AWARDS

 

Cash-Based Awards may be granted under this Plan. Cash-Based Awards may be paid
in cash or in Shares (valued at Fair Market Value as of the date of payment) as
determined by the Committee.

 

SECTION 10.  CHANGE IN CONTROL PROVISIONS

 

(a)                                 Definition of Change in Control. Except as
otherwise may be provided in an applicable Award Agreement, for purposes of the
Plan, a “Change in Control” shall mean any of the following events:

 

(i)                                     The acquisition by any individual entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act), other than a Permitted Holder, of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of equity securities of the
Company representing more than 50% of the voting power of the then outstanding
equity securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by the Company, (B) any
acquisition directly from the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (D) any acquisition pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii); or

 

(ii)                                  Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board , or
whose election was not opposed by Barry Diller voting as a stockholder so long
as he is the Chairman and senior executive officer of the Company, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(iii)                               Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the purchase of assets or stock of another entity (a
“Business Combination”), in each case, unless immediately following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Voting
Securities immediately prior to such Business Combination will beneficially own,
directly or indirectly, more than 50% of the then outstanding combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors (or equivalent governing body, if applicable) of the
entity resulting from such Business Combination (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (B) no Person (excluding a Permitted Holder, any employee benefit
plan (or related trust) of the Company or such entity resulting from such
Business Combination) will beneficially own, directly or indirectly, more than a
majority of the combined voting power of the then outstanding voting securities
of such entity except to the extent that such ownership of the Company existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors (or equivalent governing body, if applicable) of the
entity resulting from such Business Combination will have been members of the
Incumbent Board at the time of the initial agreement, or action of the Board,
providing for such Business Combination; or

 

(iv)                              Approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

(b)                                 Impact of Event/Double Trigger. Unless
otherwise provided in the applicable Award Agreement, subject to Sections 3(d),
10(d) and 14(k), notwithstanding any other provision of this Plan to the
contrary, upon a Participant’s Termination of Employment, during the two-year
period following a Change in Control, by the Company other than for Cause or
Disability or by the Participant for Good Reason (as defined below):

 

(i)                                     any Options and Stock Appreciation
Rights outstanding as of such Termination of Employment which were outstanding
as of the date of such Change in Control shall be fully exercisable and vested
and shall remain exercisable until the later of (i) the last date on which such
Option or Stock Appreciation Right would be exercisable in the absence of this
Section 10(b) and (ii) the earlier of (A) the first anniversary of such Change
in Control and (B) expiration of the Term of such Option or Stock Appreciation
Right;

 

10

--------------------------------------------------------------------------------


 

(ii)                                  all Restricted Stock outstanding as of
such Termination of Employment which were outstanding as of the date of such
Change in Control shall become free of all restrictions and become fully vested
and transferable; and

 

(iii)                               all Restricted Stock Units outstanding as of
such Termination of Employment which were outstanding as of the date of such
Change in Control shall be considered to be earned and payable in full, and any
restrictions shall lapse and such Restricted Stock Units shall be settled as
promptly as is practicable (but in no event later than March 15 of the calendar
year following the end of the calendar year in which the Restricted Stock Units
vest).

 

(c)                                  For purposes of this Section 10, “Good
Reason” means (i) “Good Reason” as defined in any Individual Agreement or Award
Agreement to which the applicable Participant is a party, or (ii) if there is no
such Individual Agreement or if it does not define Good Reason, without the
Participant’s prior written consent: (A) a material reduction in the
Participant’s rate of annual base salary from the rate of annual base salary in
effect for such Participant immediately prior to the Change in Control, (B) a
relocation of the Participant’s principal place of business more than 35 miles
from the city in which such Participant’s principal place of business was
located immediately prior to the Change in Control or (C) a material and
demonstrable adverse change in the nature and scope of the Participant’s duties
from those in effect immediately prior to the Change in Control. In order to
invoke a Termination of Employment for Good Reason, a Participant shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (A) through (C) within 90 days following the Participant’s
knowledge of the initial existence of such condition or conditions, and the
Company shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Company
fails to remedy the condition constituting Good Reason during the Cure Period,
the Participant must terminate employment, if at all, within 90 days following
the Cure Period in order for such Termination of Employment to constitute a
Termination of Employment for Good Reason.

 

(d)                                 Notwithstanding the foregoing, if any Award
is subject to Section 409A of the Code, this Section 10 shall be applicable only
to the extent specifically provided in the Award Agreement or in the Individual
Agreement.

 

SECTION 11.  SECTION 16(b)

 

The provisions of this Plan are intended to ensure that no transaction under the
Plan is subject to (and all such transactions will be exempt from) the
short-swing recovery rules of Section 16(b) of the Exchange Act
(“Section 16(b)”). Accordingly, the composition of the Committee shall be
subject to such limitations as the Board deems appropriate to permit
transactions pursuant to this Plan to be exempt (pursuant to Rule 16b-3
promulgated under the Exchange Act) from Section 16(b), and no delegation of
authority by the Committee shall be permitted if such delegation would cause any
such transaction to be subject to (and not exempt from) Section 16(b).

 

SECTION 12.  TERM, AMENDMENT AND TERMINATION

 

(a)                                 Effectiveness. The Board approved this Plan
on April 27, 2018. The effective date (the “Effective Date”) of this Plan is the
date that the Plan is approved by the Company’s stockholders.

 

(b)                                 Termination. The Plan will terminate on the
tenth anniversary of the Effective Date. Awards outstanding as of such date
shall not be affected or impaired by the termination of the Plan.

 

(c)                                  Amendment of Plan. The Board may amend,
alter, or discontinue the Plan, but no amendment, alteration or discontinuation
shall be made which would materially impair the rights of the Participant with
respect to a previously granted Award without such Participant’s consent, except
such an amendment made to comply with applicable law (including without
limitation Section 409A of the Code), stock exchange rules or accounting rules.
In addition, no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by applicable law
or the listing standards of the Applicable Exchange.

 

(d)                                 Amendment of Awards. Subject to
Section 5(d), the Committee may unilaterally amend the terms of any Award
theretofore granted, but no such amendment shall, without the Participant’s
consent, materially impair the rights of any Participant with respect to an
Award, except such an amendment made to cause the Plan or Award to comply with
applicable law, stock exchange rules or accounting rules.

 

11

--------------------------------------------------------------------------------


 

SECTION 13.  UNFUNDED STATUS OF PLAN

 

It is intended that the Plan constitute an “unfunded” plan. Solely to the extent
permitted under Section 409A, the Committee may authorize the creation of trusts
or other arrangements to meet the obligations created under the Plan to deliver
Common Stock or make payments; provided, however, that the existence of such
trusts or other arrangements is consistent with the “unfunded” status of the
Plan.

 

SECTION 14.  GENERAL PROVISIONS

 

(a)                                 Conditions for Issuance. The Committee may
require each person purchasing or receiving Shares pursuant to an Award to
represent to and agree with the Company in writing that such person is acquiring
the Shares without a view to the distribution thereof. The certificates for such
Shares may include any legend which the Committee deems appropriate to reflect
any restrictions on transfer. Notwithstanding any other provision of the Plan or
agreements made pursuant thereto, the Company shall not be required to issue or
deliver any certificate or certificates for Shares under the Plan prior to
fulfillment of all of the following conditions: (i) listing or approval for
listing upon notice of issuance, of such Shares on the Applicable Exchange;
(ii) any registration or other qualification of such Shares of the Company under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and
(iii) obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.

 

(b)                                 Additional Compensation Arrangements.
Nothing contained in the Plan shall prevent the Company or any Subsidiary or
Affiliate from adopting other or additional compensation arrangements for its
employees.

 

(c)                                  No Contract of Employment. The Plan shall
not constitute a contract of employment, and adoption of the Plan shall not
confer upon any employee any right to continued employment, nor shall it
interfere in any way with the right of the Company or any Subsidiary or
Affiliate to terminate the employment of any employee at any time.

 

(d)                                 Required Taxes. No later than the date as of
which an amount first becomes includible in the gross income of a Participant
for federal, state, local or foreign income or employment or other tax purposes
with respect to any Award under the Plan, such Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. If determined by the Company, withholding
obligations may be settled with Common Stock, including Common Stock that is
part of the Award that gives rise to the withholding requirement. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to such Participant. The Committee may establish such procedures
as it deems appropriate, including making irrevocable elections, for the
settlement of withholding obligations with Common Stock.

 

(e)                                  Limitation on Dividend Reinvestment and
Dividend Equivalents. Reinvestment of dividends in additional Restricted Stock
at the time of any dividend payment, and the payment of Shares with respect to
dividends to Participants holding Awards of Restricted Stock Units, shall only
be permissible if sufficient Shares are available under Section 3 for such
reinvestment or payment (taking into account then outstanding Awards). In the
event that sufficient Shares are not available for such reinvestment or payment,
such reinvestment or payment shall be made in the form of a grant of Restricted
Stock Units equal in number to the Shares that would have been obtained by such
payment or reinvestment, the terms of which Restricted Stock Units shall provide
for settlement in cash and for dividend equivalent reinvestment in further
Restricted Stock Units on the terms contemplated by this Section 14(e).

 

(f)                                   Designation of Death Beneficiary. The
Committee shall establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of such Participant’s death are to be paid or by whom any rights of such
eligible Individual, after such Participant’s death, may be exercised.

 

(g)                                  Subsidiary Employees. In the case of a
grant of an Award to any employee of a Subsidiary, the Company may, if the
Committee so directs, issue or transfer the Shares, if any, covered by the Award
to the Subsidiary, for such lawful consideration as the Committee may specify,
upon the condition or understanding that the Subsidiary will transfer the Shares
to the employee in accordance with the terms of the Award specified by the
Committee pursuant to the provisions of the Plan. All Shares underlying Awards
that are forfeited or canceled shall revert to the Company.

 

12

--------------------------------------------------------------------------------


 

(h)                                 Governing Law and Interpretation. The Plan
and all Awards made and actions taken thereunder shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws. The captions of this Plan are not
part of the provisions hereof and shall have no force or effect.

 

(i)                                     Non-Transferability. Except as otherwise
provided in Section 5(j) or by the Committee, Awards under the Plan are not
transferable except by will or by laws of descent and distribution.

 

(j)                                    Foreign Employees and Foreign Law
Considerations. The Committee may grant Awards to Eligible Individuals who are
foreign nationals, who are located outside the United States or who are not
compensated from a payroll maintained in the United States, or who are otherwise
subject to (or could cause the Company to be subject to) legal or regulatory
provisions of countries or jurisdictions outside the United States, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, or subplans
as may be necessary or advisable to comply with such legal or regulatory
provisions.

 

(k)                                 Section 409A of the Code. It is the
intention of the Company that no Award shall be “deferred compensation” subject
to Section 409A of the Code, unless and to the extent that the Committee
specifically determines otherwise as provided in this Section 14(k), and the
Plan and the terms and conditions of all Awards shall be interpreted
accordingly. The terms and conditions governing any Awards that the Committee
determines will be subject to Section 409A of the Code, including any rules for
elective or mandatory deferral of the delivery of cash or Shares pursuant
thereto and any rules regarding treatment of such Awards in the event of a
Change in Control, shall be set forth in the applicable Award Agreement, and
shall comply in all respects with Section 409A of the Code. Notwithstanding any
other provision of the Plan to the contrary, with respect to any Award that
constitutes a “nonqualified deferred compensation plan” subject to Section 409A
of the Code, if the Participant is a “specified employee” within the meaning of
Section 409A of the Code, any payments (whether in cash, Shares or other
property) to be made with respect to the Award upon the Participant’s
Termination of Employment shall be delayed until the earlier of (A) the first
day of the seventh month following the Participant’s Termination of Employment
and (B) the Participant’s death. Each payment under any Award shall be treated
as a separate payment for purposes of Section 409A of the Code. In no event may
a Participant, directly or indirectly, designate the calendar year of any
payment to be made under any Award.

 

13

--------------------------------------------------------------------------------